290 S.W.3d 189 (2009)
Joy Ann JOHNSON, Appellant,
v.
Donald Gene NIETO, Respondent.
No. WD 69837.
Missouri Court of Appeals, Western District.
August 18, 2009.
Michael J. Gunter, Esq., Kansas City, MO, for appellant.
Robert E. Arnold, III, Olathe, KS, for respondent.
Before JAMES E. WELSH, P.J., VICTOR C. HOWARD, and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Appellant Joy Ann Johnson ("Mother") appeals from a Judgment of Modification of Child Custody, Parenting Plan and Child Support, which, inter alia, transferred sole physical and legal custody of the parties' minor children to Respondent Donald Gene Nieto ("Father"), and increased the amount owed by Mother to Father in child support. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).